Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 10/16/2020.
2.  Claims 1-7 and 9 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
the memory (line 3 claim 9).  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeshima U.S Publication No. 2017/0351231 in view of Kim U.S Publication No. 2014/0025744.
As to claim 1, Maeshima teaches a device control apparatus, comprising: 
a processor (includes a CPU, paragraph 0074 page 4); and 
a memory connected to the processor, wherein the processor is configured to: cause the memory to store application-based control authority information that a plurality of applications configured to remotely control operation of a plurality of controlled devices on a group-by-group basis are correlated with whether or not each of the applications possesses control authority for remote control with respect to each of the controlled devices (…the application reference information aJR of the first embodiment. This table indicates that "APP1, APP2, APP3, APP4" are the application identifiers aID of the application and software sets authorized to be used for controlling the operations of the controlled devices CD…, paragraph 0060 page 3); 
upon receipt from a first application included in the applications a request signal for requesting control authority with respect to the controlled devices (…The determination reference information JR1 is reference information to be used for determining whether or not the control information DR1 received from the device controller IE1 is proper to be transmitted to the controlled device CD…, paragraph 0050 page 3), determine based on the application-based control authority information whether or not any of the applications other than the first application has obtained control authority for remote control with respect to each of the controlled devices; provide the first application with control authority with respect to the controlled devices if it is determined that none of the applications other than the first application has obtained control authority for remote control with respect to any of the controlled devices, and provide the first application with no control authority with respect to the controlled devices if it is determined that any of the applications other than the first application has obtained control authority for remote control with respect to at least one of the controlled devices (…If each information item included in the control information DR1 meets the standard indicated by the determination reference information JR1, the transmission determinator 120 determines that the control information DR1 is proper to be transmitted to the controlled device CD. If the control information DR1 is determined to be proper to be transmitted, the transmission determinator 120 gives the control information DR1 to the transmitter 130. Meanwhile, if the control information DR1 is determined not to be proper to be transmitted, the transmission determinator 120 does not give the control information DR1 to the transmitter 130…, paragraph 0077 page 4;… If the application identifier aID included in the control information DR1 is included in the application reference information aJR, the device control manager 1 transmits the control information DR1 to the controlled device CD. If the application identifier aID included in the control information DR1 is not included in the application reference information aJR, the device control manager 1 does not transmit the control information DR1 to the controlled device CD…, paragraph 0112 page 7); 3TDM/sv


 First Preliminary Amendment 
forbid provision of control authority with respect to the controlled devices to the applications other than the first application if the first application is provided with the control authority (…If the application identifier aID included in the control information DR1 is included in the application reference information aJR, the device control manager 1 transmits the control information DR1 to the controlled device CD. If the application identifier aID included in the control information DR1 is not included in the application reference information aJR, the device control manager 1 does not transmit the control information DR1 to the controlled device CD…, paragraph 0112 page 7); 
if a remote control signal directed to the controlled devices is transmitted from the first application provided with the control authority, transfer the remote control signal to each of the controlled devices (…If the application identifier aID included in the control information DR1 is included in the application reference information aJR, the device control manager 1 transmits the control information DR1 to the controlled device CD…, paragraph 0112 page 7);
if a remote control signal directed to a controlled device for which a respective one of the applications is not provided with control authority is transmitted from the respective one of the applications, refrain from transferring the remote control signal to the controlled device (…If the application identifier aID included in the control information DR1 is not included in the application reference information aJR, the device control manager 1 does not transmit the control information DR1 to the controlled device CD…, paragraph 0112 page 7).
Maeshima does not teach if a signal for requesting release of the control authority with respect to a controlled device possessed by the first application is received from the first application provided with the control authority, release the control 
Kim teaches a system of controlling a shared screen among multiple applications within multiple devices (…A screen sharing service may be a service for controlling content displayed on a plurality of devices. The screen sharing service may include, for example, a service for sharing a screen among a plurality of devices and a service for sharing written and input information regarding content. Also, the screen sharing service may include a service for turning to a page of a screen for outputting content, and a service for providing control authority of a shared screen to another device. Furthermore, the screen sharing service may be realized non-restrictively by using, for example, an application installed on a device…, paragraph 0082 page 4) wherein a signal for requesting release of the control authority with respect to the shared screen possessed by the first application is received from the first application provided with the control authority, release the control authority of the first application with respect to the shared screen and maintain control authority of the first application with respect to the shared screen until receipt of a signal for requesting release of the control authority from the first application (…if control authority by the user device 100 of the screen sharing service is released, control authority release information relating to the user device 100 may be transmitted to the external devices 110A-110N. In this case, the control authority release information refers to information indicating that control authority has been released by the user device 100. Further, the control authority release information may be included paragraphs 0130-0131 page 7).  
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to have modified Maeshima reference to include the teachings of Kim reference because by releasing control authority from one application, the system could allow other applications to gain control authority to the controlled device, as disclosed by Kim.
As to claims 7 and 9, note the discussion of claim 1 above. 

Allowable Subject Matter
5.  Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 10,691,832 discloses an application control system capable of improving the safety and operability of application control, by a control device that makes a control request for an application, over a terminal device.
U.S Publication No. 2017/0063824 discloses determining a control authority on a user device, which reduces a time cost in transmitting a control instruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194